Title: To Benjamin Franklin from Anthony Tissington, 29 December 1770
From: Tissington, Anthony
To: Franklin, Benjamin


Dear Sir
Alfreton 29th. Decr 1770.
By this Letter my Wife sends best Compliments to you and Mrs. Stevenson, and by this days Carrier (Clarks Wagon which will be at the Ax in Aldermanbury next Saturday) a Turkey which she hopes will come to hand Sweet and good.
In July I left you in London; in August went into Scotland; in September into South Wales to Swansey; have been upon the move most of the time since; so that I am but Just set down, to my Books and papers; so soon as I shall have put them in some order, I hope to return to my more pleasing Studies, and not give you peace by so long a Silence again—provided I am permitted to live at home this winter, which is not quite certain.
I am glad to see by the papers, that your affairs in America do well; and that you settle with the Ministry, and not with the Parliament, who, I think have nothing to do with you; therefore shou’d repeal all the Acts they have made.
This rambling, has set me as well in health as ever in my life but my Wife has had a bad summer; has had much of the Gravell, and has pass’d three large Stones, by which she is now pretty well and intends to take Chittick’s Medicine as directed by Blackrie.
We shall be glad of a line, to tell us how you and Mrs. Stevenson are in health, and also your friends in North america when you heard; hope this will find you very well, and Join in best wishes and the Compliments of the Season to you and I am Dear Sir Yours most affectionately
Anth Tissington
I have gather’d some Materials in my rambles, for a philosophical paper to you when I get time to put them together.
 
Addressed: To / Benjamin Franklin Esqr / Craven Street Strand / London
Endorsed: Mr Tissington  Dec. 29.70
